COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO.02-03-199-CV
 
 
DALE 
LANCE MCBRIDE AND                                                 APPELLANTS
DEBORAH 
MCBRIDE, OMEGA
CONTRACTING, 
INC., AND
FABIAN 
CARDENAS
 
 
V.
 
 
RICK 
MORALES                                                                        APPELLEE
 
----------
FROM 
THE 271ST DISTRICT COURT OF WISE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Motion To Dismiss Appeal Of Appellants Omega Contracting, 
Inc. And Fabian Cardenas.”  It is the court’s opinion that the motion 
should be granted; therefore, we dismiss the appeal of appellants Omega 
Contracting, Inc. and Fabian Cardenas.  See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “Dale Lance 
McBride and Deborah McBride v. Rick Morales.”
        Costs 
of this appeal shall be taxed against party incurring same, for which let 
execution issue.
 
 
                                                                  PER 
CURIAM
 
  
PANEL 
D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.
DELIVERED: 
April 29, 2004

 
NOTES
1.  
See Tex. R. App. P. 
47.4.